Citation Nr: 0513085	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  An acquired psychiatric disorder, to include 
schizophrenia, was not present during the veteran's active 
service or within one year of his separation from service.

3.  There is no competent medical evidence linking any 
current psychiatric disability to any incident or 
manifestation in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in June 2004 informed the veteran of the 
evidence needed to substantiate his claim, of the evidence 
which VA had obtained, and of the evidence which he should 
submit in support of his claim.  The RO's letter also advised 
the veteran to submit any evidence in his possession which 
pertained to his claim.  VA thus provided the veteran with 
the four elements of notice listed in Pelegrini II and 
thereby fulfilled VA's duty to notify pursuant to the VCAA.  
There is no indication in the record that the fact that the 
VCAA notice was not provided earlier has prejudiced the 
veteran in any way.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
the post-service medical treatment records which he 
identified and which were available.  The veteran's 
representative has requested that VA obtain a medical opinion 
on the issue of whether the veteran's current psychiatric 
disorders are related to his active service.  However, the 
evidence of record is sufficient to decide the veteran's 
claim and there is no indication in the record that his 
current psychiatric disability had onset while he was on 
active duty.  For those reasons, an examination and medical 
opinion are not necessary to decide the appeal.  See 
38 C.F.R. § 3.159(c)(4) (2004).  The Board finds that further 
assistance is not required and the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).


III. Factual Background

The veteran's service medical records are entirely negative 
for any complaint, finding, or diagnosis of a psychiatric 
disorder.  In a report of medical history for separation in 
December 1986, the veteran stated that he was in good health 
and he denied having or ever having had depression or 
excessive worry or nervous trouble of any sort.  At an 
examination for separation in December 1986, the veteran was 
evaluated as psychiatrically normal.

The veteran was admitted to a VA Medical Center (VAMC) in 
July 1992 for treatment of substance abuse.  At hospital 
discharge in September 1992, the diagnosis on Axis I was 
polysubstance abuse, cocaine, LSD, and cannabis and with 
depressive features.  The diagnosis on Axis II was 
sociopathic personality disorder.  In the discharge summary, 
the treating psychiatrist commented that the veteran 
obviously lacked the motivation for treatment.

There is no evidence of record of psychiatric treatment or of 
a psychiatric diagnosis earlier than July 1992, which was 
more than four years after the veteran's separation from 
service.  In August 1992, during his initial VA 
hospitalization for psychiatric treatment, the veteran filed 
his original claim for VA compensation.  On the claim form 
which he filed in August 1992, the veteran made no claim for 
service connection for a psychiatric disorder.

In December 1993, the Social Security Administration (SSA) 
found that the veteran was entitled to disability benefits 
under laws administered by that agency and that his 
disability began in January 1991.  The primary diagnosis was 
polysubstance abuse, and the secondary diagnosis was 
dysthymia.  

The veteran was re-admitted to the VAMC in February 1995.  
The discharge diagnoses were: alcohol abuse/dependence; 
cocaine abuse; probable drug-induced psychosis; and rule out 
malingering.  The veteran was re-admitted to the VAMC in May 
1996.  The discharge diagnoses in June 1996 were: cocaine 
abuse; alcohol abuse; and schizoaffective disorder.

In December 1996, SSA notified the veteran that his 
disability benefits were being terminated under a new law 
which provided that SSA may not award such benefits based on 
drug addiction or alcoholism.  

In a statement received in April 1998, the veteran's father 
stated that: a cousin of the veteran who served in the Army 
with him said that at Fort Sill the veteran acted "weird" 
such as not looking at his cousin when they were talking; and 
when the veteran came home from service he acted "odd" by 
staying home all the time and never going out.

At a VA psychiatric examination in April 1998, the diagnoses 
were chronic paranoid schizophrenia and history of 
polysubstance abuse, including cocaine and alcohol.  The 
examiner reported that veteran claimed to have had a 
"nervous breakdown" during his last few days of active 
service for which he did not seek or receive treatment.  When 
asked if he had hallucinations or perceptual disturbance at 
that time, the veteran replied in the negative.  

At the April 1998 examination the veteran also claimed to 
have seen a VA psychiatrist in the late 1980s at the VAMC in 
Topeka, Kansas.  However, in February 2000, the Topeka VAMC 
reported that there was no record of the veteran being 
treated at that facility from February 8, 1987, the day after 
his separation from service, through December 31, 1989.

At a VA outpatient clinic in April 2004, the pertinent 
assessment was schizophrenia, controlled at present.
IV. Analysis

There is no competent medical evidence or any other credible 
evidence that the veteran developed an acquired psychiatric 
disorder in service or had psychosis to a compensable degree 
within one year of his separation from service.  There is 
thus no basis on which service connection for an acquired 
psychiatric disorder might be allowed on either a direct or 
presumptive basis.  In this regard, the Board notes that 
there is no evidence of a diagnosis of a psychiatric disorder 
until several years after the veteran's separation from 
service.  The veteran's assertion that he had a nervous 
breakdown in February 1987, a few days before his separation 
from service is not corroborated by any credible supporting 
evidence or documented in his service medical records.  To 
the extent that the veteran may be alleging that he had the 
onset of an acquired psychiatric disorder in service in 
February 1987, his statement is lacking in probative value 
because, as a layman, he is not qualified to offer an opinion 
on a question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
sum, the preponderance of the credible evidence of record is 
clearly against the claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



	                        
____________________________________________
	F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


